Citation Nr: 1127689	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  03-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Within this rating decision, the RO denied the Veteran an increased rating for a service-connected left knee disability.  The Veteran subsequently initiated and perfected an appeal of this determination.  

In May 2004, the Veteran testified via video before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In a November 2009 decision and remand, the Board adjudicated the Veteran's increased rating claim for his left knee disability, and that issue is no longer on appeal.  The Board also determined that the issue of entitlement to a TDIU was before the Board, and remanded that issue to the RO for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has been granted service connection for residuals of a left knee injury with traumatic arthritis, status post total arthroplasty, with a 60 percent disability rating, and for degenerative arthritis of the right knee, with a 10 percent rating.  His combined rating is 70 percent.

2.  Competent evidence has been presented establishing that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and maintain gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined that the threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, however, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

As an initial matter, the Board observes that the Court recently stated, in Rice v. Shinseki,

[W]e hold that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court held in essence that a TDIU claim is also an implicit attempt to obtain an appropriate rating for service-connected disabilities.  Rice at 453-55.  

The Veteran contends he is unable to work secondary to his service-connected disabilities.  He has been awarded service connection for residuals of a left knee injury with traumatic arthritis, status post total arthroplasty, with a 60 percent disability rating, and for degenerative arthritis of the right knee, with a 10 percent rating.  His combined rating is, after consideration of the bilateral factor pursuant to 38 C.F.R. § 4.26, 70 percent.  Based on these ratings, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

Pursuant to the Board's November 2009 remand order, the Veteran was afforded a VA medical examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  On objective evaluation of the Veteran, the examiner, a VA physician, observed that the Veteran walked with a cane and exhibited a limp favoring his left knee.  Both his mobility and range were limited secondary to his bilateral knee disabilities.  He stated he last worked in 2001, and retired due to his knee disabilities.  After examining the Veteran and reviewing the claims file, the VA examiner concluded the Veteran was unable to work secondary to his knee disabilities.  

After reviewing this and other evidence of record, the Board finds the benefit of the doubt must be afforded the Veteran.  See 38 U.S.C.A. § 5107.  A VA examiner has found the Veteran unable to work secondary to his service-connected disabilities of the knees.  Additionally, the evidence of record indicates the Veteran has not worked for many years.  In light of these facts, and in the absence of any compelling evidence to the contrary, the Board finds entitlement to a total disability rating based on individual unemployability due to service-connected disability is warranted.  



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


